Determination of respondent Commissioner of the State Department of Labor, dated August 27, 1999, upholding, after a fair hearing, the determination of the New York City Department of Social Services that petitioner is not disabled but only work limited and able to participate in work activities with limitations, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Louis York, JJ, entered January 25, 2000) dismissed, without costs.
The Commissioner’s determination that petitioner is not totally disabled, based upon respondents’ physicians’ medical evaluations of petitioner, is supported by substantial evidence, and therefore must be confirmed, regardless of the existence of any conflicting evidence (see, e.g., Matter of Consolidated Edison Co. v State Div. of Human Rights, 77 NY2d 411, 417). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.